EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 10/21/20091 Purchase 10/22/20092 Purchase 10/23/20093 Purchase 10/26/20094 Purchase 10/27/20095 Purchase 10/28/20096 Purchase 10/29/20097 Purchase 10/30/20098 Purchase 11/2/20099 Purchase 11/3/200910 Purchase 11/4/200911 Purchase 11/5/200912 Purchase 1 This transaction was executed in multiple trades at prices ranging from $10.53 - 10.74. 2 This transaction was executed in multiple trades at prices ranging from $10.495 - 10.65. 3 This transaction was executed in multiple trades at prices ranging from $10.50 - 10.69. 4 This transaction was executed in multiple trades at prices ranging from $10.15 - 10.85. 5 This transaction was executed in multiple trades at prices ranging from $10.20 - 10.40. 6 This transaction was executed in multiple trades at prices ranging from $10.13 - 10.17. 7 This transaction was executed in multiple trades at prices ranging from $10.15 - 10.22. 8 This transaction was executed in multiple trades at prices ranging from $9.93 - 10.20. 9 This transaction was executed in multiple trades at prices ranging from $10.13 - 10.40. 10 This transaction was executed in multiple trades at prices ranging from $10.30 - 10.34. 11 This transaction was executed in multiple trades at prices ranging from $10.45 - 10.50. 12 This transaction was executed in multiple trades at prices ranging from $10.25 - 10.45.
